                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


VASHONDA FOSTER,                              2:18-CV-12340-TGB

                 Plaintiff,

                                          ORDER GRANTING
      vs.                              DEFENDANT’S MOTION FOR
                                       SUMMARY JUDGMENT AND
AFNI, INC.,                              DENYING PLAINTIFF’S
                                         MOTION FOR PARTIAL
                 Defendant.              SUMMARY JUDGMENT



     Plaintiff Vashonda Foster claims that Defendant AFNI, Inc., a debt

collector, reported information that it knew or should have known was

false to Trans Union, violating the Fair Debt Collection Practices Act at

15 U.S.C. § 1692 et seq. ("FDCPA"), Michigan Collection Practices Act at

M.C.L. § 445.251 et seq. ("MCPA") and the Michigan Occupational Code
at M.C.L. § 339.901 et seq. ("MOC"). ECF No. 1. But because there is no

evidence from which a jury could conclude that AFNI knew or should

have known that the information it provided regarding the debt was

incorrect, Defendant is entitled to summary judgment in its favor.

Therefore, for the reasons stated in greater detail below, Defendant’s

Motion for Summary Judgment is GRANTED, and Plaintiff’s Motion for
Partial Summary Judgment is DENIED.
                                I. Background

      On July 15, 2017, Defendant AFNI, a debt collector, sent a letter to

Plaintiff Foster in an attempt to collect a $315 debt owed to Comcast.

ECF No, 23-2, PageID.118–19. Plaintiff did not respond to the letter. On

December 29, 2017, Plaintiff “obtained her Trans Union credit

disclosure”1 and saw an entry indicating that she owed Defendant a

$315.00 debt. ECF No. 1, PageID.2. Five-and-a-half months later, on May
16, 2018, Plaintiff sent a letter to Defendant disputing the debt. ECF No.

23-2, PageID.121. Defendant received the letter on May 22, 2018. Id. at

PageID.97.

      On May 27, 2018, in response to her dispute letter, Defendant

reported Plaintiff’s debt to Trans Union with the “Compliance Condition

Code2 XB,” which indicated that Plaintiff disputed the debt. ECF No. 23-
2, PageID.104, 137. The Compliance Condition Codes, which Defendant




1 Contrary to the specific allegation contained in her complaint, Plaintiff did not
actually obtain her “Trans Union credit disclosure.” The record shows that she
obtained a “Credit Karma” summary of her Trans Union credit report. ECF No. 23-2,
PageID.160-61. This summary was not created by Trans Union.
2 Defendant contends that the “Data Furnisher Announcement Reporting of

Compliance Condition Codes of the Credit Data Industry Association is “adopted
industry-wide and gives guidelines as to how data furnishers should report
information to the credit reporting agencies when data furnishers receive disputes
from a consumer.” ECF No. 23-1, PageID.69.
                                        2
contends it uses to communicate with credit reporting agencies like Trans

Union include the following, which are reproduced from the record:




ECF No. 23-2, PageID.132-33. On June 1, 2018, Defendant concluded its

investigation into Plaintiff’s dispute and on the following day sent a letter

to Plaintiff that said:
             We received your dispute regarding the above
             referenced matter. We investigated your dispute
             and updated our account records as necessary.
             This letter serves as verification of the account.
ECF No. 23-2, PageID.97-98, 129. The letter also included information

about the Comcast debt itself, and a copy of the Comcast bill showing an

overdue amount of $315.24. ECF No. 23-2, PageID.125–28. It also

included a toll-free phone number for Defendant and an invitation to call

with “any questions regarding this account[.]” ECF No. 23-2, PageID.129.


                                     3
Plaintiff does not dispute that Defendant mailed this verification letter

to her. ECF No. 26, PageID.324 ¶15.

      On June 3, 2018, Defendant updated its report to Trans Union, now

listing Plaintiff’s account under the compliance condition code “XH” (debt

previously in dispute, investigation completed), rather than “XB,” (debt

disputed by consumer and under investigation), as they had before. ECF

No. 23-2, PageID.139. The XH code indicated that the account was

“previously in dispute” and that “the data furnisher ha[d] completed its

investigation.” Id. at PageID.133. When Plaintiff again obtained her

Trans Union credit report3 on July 14, 2018, she discovered that the trade
line associated with Defendant was reporting the alleged debt with a

status of “Dispute resolved; reported by grantor.” ECF No. 24-4,

PageID.236. Plaintiff did not respond to Defendant’s June 2, 2018 letter
conveying the results of the investigation and the proof of the Comcast

bill.4 Nor did Plaintiff complain or take any efforts to reach out to

Defendant after obtaining her July 14, 2018 credit report from Credit

Karma. ECF No. 26, PageID.324 ¶18. Instead, Plaintiff initiated the

instant lawsuit against Defendant alleging that Afni reported to Trans

Union that Foster no longer disputed the alleged debt when it knew or
should have known that even though Defendant concluded its


3 Again, this was a “Credit Karma” summary of her Trans Union credit report,
rather than the Trans Union report itself.
4 At the hearing on the parties’ cross motions for summary judgment, counsel for

Plaintiff conceded that Plaintiff received the June 2, 2018 letter from Defendant.
                                        4
investigation, Plaintiff still disputed the debt. She brings claims under

the FDCPA, the MOC, and the MCPA. Defendant now moves for

summary judgment on all of Plaintiff’s claims. ECF No. 23. Plaintiff

moves for partial summary judgment only as to her FDCPA claim. ECF

No. 24. The Court held a hearing on both motions.

                         II. Standard of Review

     “Summary judgment is appropriate if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with any

affidavits, show that there is no genuine issue as to any material fact

such that the movant is entitled to a judgment as a matter of law.”

Villegas v. Metro. Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2013);

see also Fed. R. Civ. P. 56(a). A fact is material only if it might affect the

outcome of the case under the governing law. See Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 249 (1986).

     On a motion for summary judgment, the Court must view the

evidence, and any reasonable inferences drawn from the evidence, in the

light most favorable to the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citations omitted);

Redding v. St. Edward, 241 F.3d 530, 531 (6th Cir. 2001).

     The moving party has the initial burden of demonstrating an

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 325 (1986). If the moving party carries this burden, the party
opposing the motion “must come forward with specific facts showing that
                                      5
there is a genuine issue for trial.” Matsushita, 475 U.S. at 587. The trial

court is not required to “search the entire record to establish that it is

bereft of a genuine issue of material fact.” Street v. J.C. Bradford & Co.,

886 F.2d 1472, 1479-80 (6th Cir. 1989). Rather, the “nonmoving party has

an affirmative duty to direct the court’s attention to those specific

portions of the record upon which it seeks to rely to create a genuine issue

of material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir. 2001). The

Court must then determine whether the evidence presents a sufficient

factual disagreement to require submission of the challenged claims to

the trier of fact or whether the moving party must prevail as a matter of

law. See Anderson, 477 U.S. at 252.

                               III. Analysis

A.   Article III Standing
     i. Concrete Injury

     Defendant maintains that Plaintiff has not shown a concrete injury

of the kind necessary to have standing to sue under the Constitution.

Article III, § 2 of the Constitution extends the judicial power of the United

States “only to ‘Cases’ and ‘Controversies.’” Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1547 (2016) (quoting U.S. Const. Art. III, § 2). Standing

“ensure[s] that federal courts do not exceed their authority” and “limits

the category of litigants empowered to maintain a lawsuit in federal court

to seek redress for a legal wrong.” Id. Standing is a jurisdictional
requirement. See Coal Operators & Assocs., Inc. v. Babbitt, 291 F.3d 912,
                                      6
915 (6th Cir. 2002). Thus, if a plaintiff does not have standing, the court

lacks subject matter jurisdiction. See Lyshe v. Levy, 854 F.3d 855, 857

(6th Cir. 2017). To establish standing, a plaintiff must meet the minimum

threshold of having “(1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendant, and (3) that is likely

to be redressed by a favorable judicial decision.” Spokeo, 136 S. Ct. at

1547. “The plaintiff, as the party invoking federal jurisdiction, bears the

burden of establishing these elements.” Id. “Since they are not mere

pleading requirements but rather an indispensable part of the plaintiff’s

case, each element must be supported in the same way as any other

matter on which the plaintiff bears the burden of proof, i.e., with the

manner and degree of evidence required at the successive stages of the

litigation.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).
Therefore, at the pleading stage, general factual allegations of injury may

be sufficient. Id. However, in response to a motion for summary judgment

“the plaintiff can no longer rest on such ‘mere allegations,’ but must ‘set

forth’ by affidavit or other evidence ‘specific facts’ which for purposes of

the summary judgment will be taken as true.” Id. (internal citations

omitted). Injury-in-fact is the “[f]irst and foremost” element of the

standing inquiry; “[a]n injury in fact must be real, not abstract, actual,

not theoretical, concrete, not amorphous.” Huff v. TeleCheck Servs., Inc.,

923 F.3d 458, 462 (6th Cir. 2019) (citing Spokeo II, 136 S. Ct. at 1548).


                                     7
     Here, Plaintiff asserts a concrete injury in the form of (1) harm to

her credit score and ability to obtain credit, and (2) emotional distress in

that she alleges she “suffered from stress, anxiety, frustration, and other

forms of emotional distress as a result of AFNI’s refusal to report its trade

line as disputed and instead reporting that the dispute has been

resolved.” ECF No. 26, PageID.325. Under Spokeo, Foster asserts that

her allegations of various forms of emotional distress and credit impact

are sufficient to show that AFNI’s procedural violation caused a concrete

injury that confers Article III standing. 136 S. Ct. at 1548-49.

     But at the summary judgment stage, Plaintiff must come forward

with more than bare allegations of a concrete injury to confer Article III

standing. Lujan, 504 U.S. at 561. In support of her allegations of

emotional distress, Plaintiff relies on a declaration she filed alongside her
motion for partial summary judgment. See ECF No. 24-2, PageID.232 ¶8.

But this declaration is not personally signed by Plaintiff (it is merely

signed electronically) and does not indicate that she gave counsel the

permission to sign on her behalf electronically. Because of these

infirmities, Plaintiff’s declaration may not be considered as Rule 56(e)

evidence. Johnson v. Ford Motor Co., No. 17-11412, 2019 WL 78893, at

*7 n.3 (E.D. Mich. Jan. 2, 2019) (collecting cases) (“A declaration of a non-

attorney bearing only an electronic signature does not comply with [this

Court’s Electronic Filing Policies and Procedures, Revised May 2018,
Rule 9(d),(f).]”) (Borman, J.); McMahon v. Regents of the Univ. of Mich.,
                                     8
No. 14-11211, 2015 WL 6437155, at *6 n.4 (E.D. Mich. Oct. 22, 2015)

(refusing to consider as Rule 56(e) evidence an unsigned declaration in

part because it lacked a signature from the declarant which failed to

comport with the Court’s EFPP, Rule 9) (Drain, J.). If this declaration is

excluded, there is no evidence in the record supporting Plaintiff’s

allegations of emotional distress. At summary judgment, where Plaintiff

must come forward with more than bare allegations, Plaintiff’s proofs of

a concrete injury pursuant to Spokeo fall short.

      As for Plaintiff’s allegations that she suffered harm to her credit

score and ability to obtain credit, Plaintiff relies on her inadmissible

declaration and her Credit Karma reports indicating that AFNI reported

her debt as “dispute resolved” rather than “disputed.” ECF No. 26,

PageID.326. Plaintiff appears to argue that the mere presence of dispute
remarks on a trade line will possibly improve her credit score while

Defendant’s having changed its reporting from “disputed” (using code

“XB”) to “dispute resolved” (using code “XH”) could have caused Plaintiff’s

credit score to be negatively impacted. ECF No. 26, PageID.326 (citing

Saunders v. Branch Banking & Trust Co. of Va., 526 F.3d 142, 150 (4th

Cir. 2008) (explaining that the plaintiff presented evidence at trial that

“when a furnisher responds to a dispute verification form and relates an

ongoing dispute, Trans Union records the dispute in the credit report and

does not include the derogatory information in assessing the credit
score”); Toliver v. Experian Info. Sols., Inc., 973 F. Supp. 2d 707, 725 (S.D.
                                      9
Tex. 2013) (where, at summary judgment, the plaintiff produced credit

score reports showing her credit score for Experian dropped from 694 to

618 in a matter of two weeks following the removal of a consumer dispute

notation); FTC v. First Guar. Mortg. Corp., No. 09-61840, 2011 WL

1233207, at *18 (S.D. Fla. Mar. 30, 2011 (where, at summary judgment,

FTC expert testified that “disputing truthful information would at best

only result in temporary removal of the disputed items while credit

reporting agencies investigated them; and that any improvement in

credit scores resulting from such disputes would be temporary”)).

         Despite    Plaintiff’s   reliance     on   these   cases,   each   can   be

distinguished for the same reason. In Saunders, Toliver, and FTC,

evidence was provided in the record demonstrating that a consumer

dispute notation could impact a credit score. Plaintiff here provides no
such evidence. Even assuming the Credit Karma summaries could be

admissible,5 only one report gives any indication of Plaintiff’s credit score.

ECF No. 23-2, PageID.160. That report is dated December 29, 2017,

approximately five months before Defendant initially reported Plaintiff’s

debt as disputed with the code “XB” on May 27, 2018 (ECF No. 23-2,

PageID.104, 137) and also before Defendant changed the notation to “XH”
on June 3, 2018 indicating that the dispute was resolved (ECF No. 23-2,

PageID.139). The remaining two Credit Karma summaries, one dated

July 14, 2018 and the other undated, merely show that the trade line was

5   The Court makes no holding as to the admissibility of the Credit Karma summaries.
                                          10
being reported as “dispute resolved; reported by grantor;” they do not give

any indication of Plaintiff’s credit score so it is not possible to say whether

it improved or declined after the debt was reported as dispute resolved.

ECF No. 24-4 (July 14, 2018 report); ECF No. 23-2, PageID.164 (undated

report).

      Because the record is devoid of any evidence from which a jury could

find that Plaintiff’s credit score changed because Defendant failed to

report her debt as disputed, or that she suffered emotional distress,

Plaintiff has not shown a concrete harm to confer Article III standing.

      ii. Whether violation of the FDCPA alone confers standing

      Alternatively, Foster asserts that AFNI’s violation of Plaintiff’s

FDCPA rights alone should be sufficient to confer standing. Under this

theory, the FDCPA, as well as the Michigan Occupational Code (“MOC”),
protect Plaintiff’s concrete interests in “the reporting of accurate

information in Plaintiff’s credit reports” and the violation actually harms,

and presents a serious risk of harm, to those interests. ECF No. 26,

PageID.328.

      With respect to statutory FDCPA violations, the Sixth Circuit has

held that post-Spokeo, only certain kinds of statutory violations will be

sufficient in and of themselves to confer Article III standing:
      [S]tatutory violations . . . fall[] into two broad categories: (1)
      where the violation of a procedural right granted by statute is
      sufficient in and of itself to constitute concrete injury in fact
      because Congress conferred the procedural right to protect a
      plaintiff’s concrete interests and the procedural violation
                                      11
     presents a material risk of harm to that concrete interest; and
     (2) where there is a “bare” procedural violation that does not
     meet this standard, in which case a plaintiff must allege
     “additional harm beyond the one Congress has identified.”
     Spokeo, 136 S. Ct. at 1549.
Macy v. GC Servs. Ltd. P’ship, 897 F.3d 747, 756 (6th Cir. 2018). “The

Court also explained that both tangible and intangible injuries, as well

as a ‘risk of real harm’ could ‘satisfy the requirement of concreteness.’”

Id. at 753 (quoting Spokeo, 136 S. Ct. at 1549).

     In Macy, the Sixth Circuit assumed arguendo for purposes of

standing that the plaintiff’s allegations constituted a procedural violation
of § 1692g(a)-(b). 897 F.3d at 757. Assuming such a procedural violation,

the court went on to analyze the character and history of § 1692g and

concluded that it codified a procedural right designed by Congress to

protect consumers’ concrete interests. Id. Because Congress promulgated

§ 1692g to protect consumers’ concrete rights, the Sixth Circuit held that

a violation of § 1692 alone presented a material risk of real harm to that
concrete interest, thus conferring Article III standing. Id.

     The FDCPA provision at issue here is § 1692e(8), which prevents a

debt collector from using “any false, deceptive, or misleading
representation or means in connection with the collection of any debt,”

including “[c]ommunicating or threatening to communicate to any person

credit information which is known or which should be known to be false,

including the failure to communicate that a disputed debt is disputed.”

And here, the risk of harm being alleged—failing to report a debt as
                                    12
disputed—"is precisely the type of harm—abusive debt collection

practices—the FDCPA was designed to prevent.” Macy, 897 F.3d at 760;

Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 346 (7th Cir.

2018) (finding, at summary judgment, that the allegation that a

defendant failed to report a debt as disputed carried the real risk of credit

reporting agencies lowering their credit scores, therefore conferring

Article III standing); Thaar v. Nationwide Collection Agencies, Inc., 2019

WL 1768869, at *3 (E.D. Mich. Mar. 4, 2019); Paz v. Portfolio Recovery

Assocs., LLC, 2016 WL 6833932 at *3 (N.D. Ill. Nov. 21, 2016) (finding

Article III standing where plaintiff alleged procedural violation of §

1692e(8)). Because the failure to report a debt as disputed is precisely the

type of harm the FDCPA was designed to protect, the Court finds that

Plaintiff’s allegations of a statutory violation of § 1692e(8) alone confers
Article III standing.

     However, whether Plaintiff is capable of raising a genuine issue of

material fact as to Defendant’s knowing failure to report the debt as

disputed is a different question that will be left for the consideration of

the merits of Plaintiff’s FDCPA claim. Macy, 897 F.3d at 759 (citing

Rocky Mountain Helium, LLC v. United States, 841 F.3d 1320, 1325 (Fed.

Cir. 2016) (“[A] merits determination is not a permissible one for the

standing analysis, which assumes the merits of a litigant’s claim.”)).




                                     13
B. Fair Debt Collection Practices Act

     The FDCPA prohibits any debt collector from using “false

representation[s] or deceptive means” to collect a debt, including by

“[c]ommunicating, or threatening to communicate to any person credit

information which is known or which should be known to be false,

including the failure to communicate that a disputed debt is disputed.”

15 U.S.C. § 1692e(8). To establish a claim under the FDCPA, “(1) plaintiff

must be a ‘consumer’ as defined by the Act; (2) the ‘debt’ must arise out

of transactions which are ‘primarily for personal, family or household

purposes;’ (3) defendant must be a ‘debt collector’ as defined by the Act;

and (4) defendant must have violated ‘§1692e’s prohibitions.’” Wallace v.

Washington Mut. Bank, F.A., 683 F.3d 323, 326 (6th Cir. 2012) (quoting

Whittiker v. Deutsche Bank Nat’l Trust Co., 605 F.Supp.2d 914, 926 (N.D.
Ohio 2009)). To determine whether a debt collector’s conduct runs afoul

of the FDCPA, “[c]ourts must view any alleged violation through the lens

of the ‘least sophisticated consumer’—the usual objective legal standard

in consumer protection cases.” Stratton v. Portfolio Recovery Assocs.,

LLC, 770 F.3d 443, 450 (quoting Gionis v. Javitch, Block, Rathbone, LLP,

238 Fed. App’x. 24, 28 (6th Cir. 2007)). The objective standard “serves a

dual purpose: ‘it (1) ensures the protection of all consumers, even the

naïve and the trusting, against deceptive debt collection practices, and

(2) protects debt collectors against liability for bizarre or idiosyncratic


                                    14
interpretations of collection notices.’” Id. at 450 (quoting Clomon v.

Jackson, 988 F.2d 1314, 1320 (2d Cir. 1993)).

     “In addition, in applying this standard, we have also held that a

statement must be materially false or misleading to violate Section

1692e.” Wallace, 683 F.3d at 326-27; Miller v. Javitch, Block & Rathbone,

561 F.3d 588, 596-97 (6th Cir. 2009) (applying a materiality standard to

a Section 1692e claim that was based on alleged misstatements in legal

pleadings). “The materiality standard simply means that in addition to

being technically false, a statement would tend to mislead or confuse the

reasonable unsophisticated consumer.” Wallace, 683 F.3d at 327.

     Here, Defendant contends that the evidence is not sufficient to raise

a material question of fact regarding two of the elements that would need

to be proven to make out Plaintiff’s FDCPA claim: (1) the debt arises out
of transactions that are “primarily for personal, family or household

purposes,” and (2) Defendant violated one of § 1692e’s prohibitions, that

is, that Defendant “communicate[d] to any person credit information

which is known or which should be known to be false, including the

failure to communicate that a disputed debt is disputed.” ECF No. 23-1,

PageID.77-78. Plaintiff’s FDCPA claim fails as a matter of law on the

second element but not the first.

     First, Defendant argues that the evidence before the Court does not

present a genuine issue of material fact that the $ 315.00 Comcast bill at
issue here was incurred for personal, family or household purposes (i.e.,
                                    15
that it was a consumer debt). Plaintiff’s points to her electronically signed

declaration as evidence purporting to establish the nature of the debt.

(ECF No. 26, PageID.331) Unfortunately for Plaintiff, however, as

described above, that declaration may not be considered as Rule 56(e)

evidence. But the record also contains Plaintiff’s three Credit Karma

credit summaries, each of which list the “Responsibility” for the Comcast

account as an “Individual” account. Viewed in the light most favorable to

the non-moving party, this evidence is sufficient to at least create a

genuine issue of material fact as to whether the Comcast account on

Plaintiff’s credit report was primarily for “personal, family, or household

purposes” under the FDCPA. Good v. FFCC Columbus, Inc., No. 14-508,

2015 WL 11122105, at *5 (S.D. Ohio, Aug. 17, 2015). Accordingly,

Defendant’s first argument is not well taken.
     Second, Defendant contends that this record does not disclose a

genuine issue of material fact concerning whether Defendant either knew

or should have known, when it reported the dispute as resolved, that it

was actually still disputed by the consumer—which must be shown to

prove the knowledge requirement in 1692e(8). “[T]he ‘knows or should

know’ standard of § 1692e(8) ‘requires no notification by the consumer . .

. and instead depends solely on the debt collector’s knowledge that a debt

is disputed, regardless of how that knowledge is acquired.’” Evans v.

Portfolio Recovery Assocs., LLC, 889 F.3d 337, 347 (7th Cir. 2018)


                                     16
(quoting Brady v. Credit Recovery Co., Inc., 160 F.3d 64, 67 (1st Cir.

1998)).

     It is worth noting that § 1692e(8) turns not only on the perspective

of the “least sophisticated consumer,” but also on the state of mind of the

debt collector. While it is clear that whether a debt collector used “false,

deceptive or misleading representation[s] or means” to collect a debt

must be analyzed by determining whether the least sophisticated

consumer would be deceived because the focus is on the consumer, §

1692e(8) focuses on the knowledge of the debt collector. This provision

asks whether the debt collector has communicated or threatened to

communicate credit information “which is known or should be known to

be false including the failure to communicate that a disputed debt is

disputed.” See Evans, 889 F.3d at 347. “Thus, the statute generally
requires that [to be held liable] the debt collector [must] have knowledge

of the dispute, yet report the debt without noting its disputed status” to

show a violation of § 1692e(8). Good, 2015 WL 11122105, at *5 (citing

Statements of General Policy or Interpretation Staff Commentary On the

FDCPA, 53 FR 50097-02 (Dec. 13, 1988) (granting summary judgment to

defendant debt collector under § 1692e(8) where plaintiff had no evidence

that Defendant had knowledge of plaintiff’s dispute)).

     Here, there is no disagreement in the record that Defendant

reported Plaintiff’s debt as disputed when it first received Plaintiff’s
dispute letter. ECF No. 23-2, PageID.137 (indicating with the code “XB”
                                    17
that Plaintiff disputed the debt). It knew the debt was disputed and

reported it. Again, “XB” states:




Id. Nor do the parties dispute that this reporting complied with §

1692e(8). See Fulton v. Equifax Info. Servs., LLC, No. 15-14110, 2016 WL

5661588, at *3 (E.D. Mich. Sept. 30, 2016) (noting that “Plaintiff’s dispute

was internally noted on Plaintiff’s account . . . and was communicated to

Equifax by use of the ‘XB’ compliance code”). Rather, Foster argues that
once Defendant completed its investigation of the dispute, confirmed the

Comcast account belonged to Plaintiff, and concluded that she still owed

the $315 debt to Comcast, it was a violation of § 1692e(8) for Defendant

to change the code from “XB” to “XH” which states:




ECF No. 23-2, PageID.133. Plaintiff argues this despite the fact that “XB”

expressly states that “XB” “should no longer be reported after the

investigation is complete.” Id. at PageID.132.



                                    18
         Foster argues that the “XH” code is false because in stating that the

account was “previously” in dispute, it suggests that Plaintiff no longer

disputes the debt when in fact she does. But Plaintiff elected not to

respond to Defendant after receiving notice that AFNI had concluded its

investigation, and she never told Defendant that she still disputed the

debt. ECF No. 26, PageID.324; ECF No. 23-2, PageID.97 (McKeighan

Affidavit). Indeed, the only evidence of Plaintiff’s intention to continue to

dispute the debt is her electronically signed declaration from March of

2019 that, as discussed above, may not be considered as Rule 56 evidence.

ECF No. 26, PageID.332 (citing ECF No. 24-2, ¶6).

         Plaintiff argues that the only communication Defendant ever

received from her was the dispute letter, so it was incorrect for AFNI to

report anything other than that the account was in dispute, regardless of
whether it had concluded its internal investigation of the account.

Plaintiff says that she had no responsibility to respond to the letter

Defendant sent informing her of the conclusion of their review, and that

Defendant should have assumed she still disputed the account. Plaintiff

says that Defendant should have continued using code “XB” or possibly

switch to code “XC”6 which provides:




6   Plaintiff did not raise the possibility of reporting the “XC” code until oral argument.
                                             19
     Notably, the description for code “XH” includes nothing about

whether the debtor agrees with the outcome or acquiesces to the debt.

Code “XC,” on the other hand, is to be used when the furnisher has

completed its investigation, but “the consumer disagrees with the

outcome of the investigation.” ECF No. 23-2, PageID.132. Plaintiff argues

that this would have been a more accurate code, if not “XB,” because she

was still disputing the debt.

     First, the Court does not accept Plaintiff’s argument that

Defendant was wrong to remove the “XB” code; the Compliance Codes

expressly state that “XB” “should no longer be reported after the

investigation is complete” and here, Defendant had completed its

investigation. Id. Further, Plaintiff misunderstands the “XC” code’s

description. That code applies where the consumer disagrees with the
outcome of the investigation, but here, Defendant had no way of knowing

whether Plaintiff disagreed with the outcome of the investigation

because Plaintiff never told Defendant that she disagreed. After receiving

the letter from Defendant indicating that it concluded that debt was

valid, Plaintiff did not communicate any disagreement with the

investigation. Instead, she filed this lawsuit. On this record, Defendant

could not have had knowledge that Plaintiff disputed the outcome of its

investigation.

     Plaintiff argues that Defendant should have understood her
original dispute of the debt to mean that she also disputed the outcome
                                   20
of the investigation and also disputed any resolution that involved her

owing the debt. But she did not communicate this to Defendant at any

point. Her original and singular dispute letter contained exactly one

sentence: “I dispute the above account that you are reporting on my credit

files.” ECF No. 23-2, PageID.121. Plaintiff provides no authority for why

this single statement—which, notably, does not specifically dispute the

debt, but refers rather to the “above account”—should operate in

perpetuity, despite action and response by Defendant. Plaintiff’s

argument would hold that this one letter renders the account “in dispute”

for as long as she neglected to respond to Defendant’s correspondence.

This is untenable, and contrary to the purpose of § 1692e(8) of the

FDCPA,       which     protects    consumers       from     debt    collectors     who

communicate, or threaten communicate to any person credit information
which is “known or which should be known to be false.” (Emphasis

added).7

      When Plaintiff disputed her account, Defendant reported the

dispute under code “XB” (accuracy of debt is in dispute and under

investigation). Upon resolution of its investigation, Defendant reported

that the investigation was now complete, using code “XH” (account
previously in dispute, investigation completed) because according to the



7 Similarly, Plaintiff’s statement in her inadmissible declaration – filed as an exhibit
to her Motion for Partial Summary Judgment – does not show that Defendant knew
or should have known that she still disputed the debt. ECF No. 24-2.
                                          21
Compliance Codes “XB” “should no longer be reported after the

investigation is completed.” ECF No. 23-2, PageID.132. AFNI never

received any indication from Plaintiff that she disputed the result of the

investigation. Plaintiff does not dispute that these are the codes

Defendant used, or that they were used in the manner that Defendant

says. None of the codes reported by Defendant were false or inaccurate

as they were the most appropriates codes to use, based on the Compliance

Codes from the CDIA. See Wood v. Credit One Bank, 277 F. Supp. 3d 821,

838 (E.D. Va. 2017) (finding that continuing to report the code “XH”

“create[d] a materially misleading impression” because the consumer

continued to dispute the account was his “as evidenced by the fact that he

continued to submit [Automated Consumer Dispute Verifications]”)

(citing Saunders v. Branch Banking & Trust Co. of Va., 526 F.3d 142, 148
(4th Cir. 2008)). And the Chief Compliance Officer and a custodian of

records for Defendant, McKeighan submitted an affidavit that “AFNI did

not update the reporting of the debt using a different code,” say “XC” for

example, “[b]ecause AFNI did not receive any communication following

its verification” of Plaintiff’s Comcast account. ECF No. 23-2, PageID.97

(emphasis added).

     Plaintiff argues that Defendant was not obligated to follow the

Compliance Codes, and using them is not a defense to Plaintiff’s claims.

ECF No. 26, PageID.334. But Plaintiff’s argument misses the point.
Regardless of which code Defendant used, Plaintiff has not created a
                                   22
genuine issue of material fact that Defendant knew or should have

known that the debt was still disputed because Plaintiff concedes that

she never responded to or contested the results of Defendant’s

investigation. Moreover, Plaintiff provides no authority or contrary

evidence in the record to dispute the affidavit of AFNI’s Chief Compliance

Officer that the Compliance Codes “are codes adopted by the industry

that give[] guidelines as to how data furnishers such as AFNI should

report information to the credit reporting agencies when data furnishers

receive disputes from a consumer.” ECF No. 23-2, PageID.96.

     Plaintiff also offers no support for her position that a consumer does

not need to dispute the results of a debt collector’s investigation to show

that she continues to contest the debt for purposes of a § 1692e(8) claim—

and the Court is unable to locate such authority. The Court has
discovered some instances where district courts have found a § 1692e(8)

violation where the debt collector attempted to defend its failure to report

a dispute by claiming that the dispute was not valid. Gomez v. Portfolio

Recovery Assocs., LLC, 2016 WL 3387158, at *4 (N.D. Ill. June 20, 2016)

(“The FDCPA did not obligate Portfolio to report the Debt as disputed

only if in retrospect Portfolio determined that the dispute was justified. .

. . Portfolio cannot avoid liability by contesting the validity of the

dispute.”); Paz v. Portfolio Recovery Assocs., LLC., 2016 WL 6833932, at

*5 (N.D. Ill. Nov. 21, 2016). This is because “[t]he FDCPA does not limit
that reporting obligation to disputes the furnisher believes to be valid.”
                                    23
Mohamed v. Select Portfolio Servicing, Inc., 215 F. Supp. 3d 85, 96-97

(D.D.C. 2016). But in each case in this posture, the debt collector failed

to report the debt as disputed from the outset and attempted to

retroactively defend a clear § 1692e(8) violation by claiming the debt was

valid. This is not the case here. In this case, Plaintiff acknowledges that

Defendant initially reported correctly that the debt was disputed by

using the “XB” code. And Plaintiff offers no proof that AFNI knew or

should have known that she still disputed the debt following the

investigation.

     Based on the above, the Court finds that the only reasonable

interpretation that the “least sophisticated consumer” could reach after

receiving a letter from a debt collector confirming that the consumer

owed the debt would be to realize that the collector believed the debt was
valid, and that if the consumer disagreed, she should respond by

reaffirming her dispute of the debt and the reasons for disputing it. See

Wood, 277 F. Supp. 3d at 838. Particularly where, as here, Plaintiff has

not argued that any specific language in Defendant’s notice affirming the

Comcast account was false or misleading.

     In sum, there is no genuine issue of material fact as to whether

Defendant knew or should have known that when it reported that the

debt was previously in dispute and the investigation had been completed,

that in fact Plaintiff was still disputing the debt, and that its report was
therefore false or misleading. Plaintiff concedes she did not respond to
                                    24
the results of Defendant’s investigation or otherwise give Defendant any

indication that she disputed the results of AFNI’s investigation.

Therefore, there is no genuine issue of material fact as to whether

Defendant provided false or misleading information to Trans Union in

violation of § 1692e(8) by changing its Compliance Condition Code from

“XB” to “XH” following the conclusion of its investigation.

     Because there is no genuine issue of material fact as to whether

Defendant violated one of § 1692e’s prohibitions, Plaintiff’s FDCPA claim

must fail. The Court therefore GRANTS Defendant’s motion for

summary judgment as to Plaintiff’s Count I and DENIES Plaintiff’s

motion for partial summary judgment.

           B. Claim under Michigan Occupational Code

     Plaintiff also brings a claim under the Michigan Occupational Code
(“MOC”). The MOC provision alleged here, M.C.L. § 339.915(q), is

violated when an employer “fail[s] to implement a procedure designed to

prevent a violation by an employee.” Here, because the Court finds that

Defendant properly reported the disputed debt and reported the

conclusion of its investigation, there was no “violation by an employee.”

Green v. Midland Funding, Inc., No. 16-13029, 2018 WL 1146877, at *3

(E.D. Mich. Jan. 29, 2018), report and recommendation adopted, No. 16-

13029, 2018 WL 1141800 (E.D. Mich. Mar. 2, 2018) (because plaintiff’s

MOC claim was premised on the allegation that defendant did not report
the debt as disputed, the court’s finding that the defendant properly
                                    25
reported the disputed debt meant there was no “violation by an employee”

under the MOC). Thus, Plaintiff’s claim under the MOC fails as a matter

of law. Accordingly, the Court GRANTS Defendant’s motion for

summary judgment as to Plaintiff’s Count II.

C. Claim under Michigan Collection Practices Act

      Plaintiff abandons her final claim against Defendant under the

Michigan Collection Practices Act, stating that she pled this claim and

her claim under the MOC in the alternative to each other and Defendant

concedes it is a “collection agency” under the MOC. Accordingly, the

Court GRANTS Defendant’s motion for summary judgment as to

Plaintiff’s Count III.

                           IV. Conclusion

      Accordingly, Defendant’s Motion for Summary Judgment is
GRANTED, and Plaintiff’s Motion for Partial Summary Judgment is

DENIED.


      DATED: March 31, 2020.

                                 BY THE COURT:


                                 /s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 United States District Judge




                                  26
